United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-4126
                                 ___________

Sam Dean,                              *
                                       *
            Appellant,                 *   Appeal from the United States
                                       *   District Court for the
      v.                               *   Eastern District of Arkansas.
                                       *
Hartford Life and Accident Insurance   *   [UNPUBLISHED]
Company,                               *
                                       *
            Appellee.                  *

                                 ___________

                            Submitted: October 21, 2005
                               Filed: October 28, 2005
                                ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Sam Dean appeals the district court’s1 adverse judgment in his Employment
Retirement Income Security Act (ERISA) action against Hartford Life & Accident
Insurance Company (Hartford). Dean’s long-term-disability (LTD) benefits were
discontinued in October 2002 after Hartford determined he no longer qualified.



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
       This court reviews de novo the district court’s application of the abuse-of-
discretion standard. See Norris v. Citibank, N.A. Disability Plan, 308 F.3d 880, 883-
84 (8th Cir. 2002) (under abuse-of-discretion standard, proper inquiry is whether
administrator’s decision was reasonable, i.e., supported by substantial evidence);
Cash v. Wal-Mart Group Health Plan, 107 F.3d 637, 641 (8th Cir. 1997) (review
under deferential standard is limited to evidence before administrator).

       We conclude that Hartford was not required to give controlling weight to Dr.
Thomas Bailey’s November 2001 opinion as to Dean’s work-related abilities: the
opinion was generated almost a year before the determination at issue was made; and
it was inconsistent with Dr. Bailey’s subsequent discussions with a Hartford medical
director, with an August 2002 functional capacity evaluation, with Dr. Bailey’s
treatment records, and with diagnostic test results. See Black & Decker Disability
Plan v. Nord, 538 U.S. 822, 825, 834 (2003) (ERISA plan administrators are not
required to credit treating physician’s opinions over other evidence relevant to
claimant’s condition); McGee v. Reliance Standard Life Ins. Co., 360 F.3d 921, 924-
25 (8th Cir. 2004) (it is not unreasonable to deny benefits based upon lack of
objective medical evidence).

       Dean’s challenges to the employability analysis also fail. As the district court
pointed out, under the language of the LTD benefit plan at issue here, Dean could
continue receiving benefits so long as he was prevented from doing “any” occupation
or work for which he could become qualified by training, education, or experience,
see Cash, 107 F.3d at 641 (in determining if interpretation of plan is reasonable, court
should consider whether, inter alia, interpretation is contrary to clear language of
plan); and in any event, Dean presented nothing supporting his assertion that the
specified jobs were not available locally, and Dean’s claim of right upper-extremity
problems was not supported by objective medical evidence and was inconsistent with
other evidence.



                                          -2-
      Dean has provided no other basis for reversal. Accordingly, we affirm. See
8th Cir. R. 47B.
                     ______________________________




                                      -3-